UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended October 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number:0-6377 LASERCARD CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0176309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1875 North Shoreline Boulevard, Mountain View, CA 94043-1601 (Address of principal executive offices) (Zip Code) (650) 969-4428 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non–accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No Number of outstanding shares of common stock, $.01 par value, at November 9, 2010:12,348,904 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Number Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 6. Exhibits 37 SIGNATURES 38 EXHIBIT INDEX 39 2 PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) October 1, April 2, 2010* ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance of $31 at October 1, 2010 and $37 at April 2, 2010 Inventories Prepaid and other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $25,134 at October 1, 2010 and $23,904 at April 2, 2010 Equipment held for resale Restricted cash - Patents and other intangibles, net Notes receivable Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred income tax liability Advance payments from customers Short-term debt - Deferred revenue Deferred rent Capital lease obligation 83 76 Total current liabilities Capital lease obligation, net of current portion 23 77 Advance payments from customers, net of current portion Deferred revenue, net of current portion Deferred rent, net of current portion Income tax payable - Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value: Authorized - 2,000,000 shares Issued - none — — Common stock, $0.01 par value Authorized - 30,000,000 shares Issued and outstanding - 12,348,904 shares at October 1, 2010 and 12,234,882 shares at April 2, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ *Amounts derived from audited consolidated financial statements The accompanying notes are an integal part of these condensed consolidated financial statements. 3 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Six Months Ended October 1, October 2, October 1, October 2, Revenues $ Cost of sales Gross profit Operating expenses: Selling, general, and administrative expenses Research and development expenses Total operating expenses Operating income Other income (expense), net (7 ) 6 Income before income taxes Provision for income tax Net income $ Net income per share: Basic $ Diluted $ Weighted-average shares of common stock used in computing net income per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 LASERCARD CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended October 1, October 2, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Fixed asset disposal - 20 Provision (recovery) for doubtful accounts receivable ) 47 Provision for excess and obsolete inventory 13 Recovery ofwarranty reserve ) ) Stock-based compensation Put option, loss on fair value - ) Mark to market, trading - ) Changes in operating assets and liabilities: Decrease in accounts receivable Decrease in inventories Decrease (increase) in deferred contract costs ) Decrease in other current assets Increase in equipment held for resale - ) Decrease in other non-current assets - 60 Increase (decrease) in accounts payable and accrued liabilities ) Decrease in deferred income tax (4 ) ) Increase (decrease) in deferred revenue ) Decrease in deferred rent ) ) Decrease in advance payments from customers ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Acquisition of patents (5
